OPINION Tannenwald, Judge: The respondent determined a deficiency of $3,819.76 in petitioners’ Federal income tax for tbe calendar year 1965. Tlie principal issue for our consideration is whether James B. Carey (hereinafter sometimes referred to as petitioner) is entitled to deduct expenditures which he made in connection with an unsuccessful attempt to be reelected president of the International Union of Electrical, Radio, and Machine Workers, AFL-CIO-CLC (hereinafter referred to as the IUE) 1  All of the facts have been stipulated, and the stipulation and exhibits attached thereto are incorporated herein by reference. James B. and Margaret Carey, who are husband and wife, filed a joint a Federal income tax return for the calendar year 1965 with the district director of internal revenue, Baltimore, Md. At the time of the filing of their petition herein, they resided in Silver Spring, Md. Petitioner has been active in the labor union movement since the early 1930’s. During that period, he served as secretary, and then as secretary-treasurer, of the Congress of Industrial Organizations (CIO) from its formation in 1938 to its merger with the American Federation of Labor (AFL) in 1955. Following that merger, he served as secretary-treasurer of the AFL-CIO Industrial Union Department, as vice president of the AFL-CIO, and as a member of the executive committee and executive council of the AFL-CIO. He is presently director of labor participation for the United Nations Association of the United States. From 1949 to 1965, petitioner was elected by acclamation to eight consecutive 2-year terms as president of the IUE, a major labor union. Petitioner, as chief executive officer of the IUE, was charged with responsibility for directing union affairs, which included presiding over conventions of the union and meetings of the union’s executive board. Along Avith the district president of each district of the union, he was responsible for the maintenance and improvement of conditions of employment for those persons within the jurisdiction of the IUE. The union’s constitution set the president’s maximum salary at $25,500 per year. In his 1965 return, petitioner reported receiving a salary of $25,499.76. Pursuant to tlio IUE constitution, tlie candidates for IUE president are nominated at tlie national convention. Election is by means of a referendum conducted by mail. At tlie 1964 convention, held in September of that year, Paul Jennings and petitioner were nominated for the presidency of the IUE. When tlie results of tlie referendum wore finally tabulated, Jennings ivas declared the winner. In December 1964, during the course of the counting of the ballots, Jennings filed suit in the United States District Court for the District of Columbia seeking to enjoin further vote tabulation until adequate safeguards were provided to insure accuracy. The defendants in this suit wore tlio petitioner, the union trustees charged with supervision of the election, the IUE's secretary-treasurer, and the IUE itself. The complaint alleged, inter alia, that petitioner, as the incumbent president of the IUE, would not act impartially to insure an accurate tabulation of the votes. In defending against this action, which ivas dismissed, petitioner incurred expenses of $260 which were paid in 1965'. On their income tax return for the year 1965, petitioners deducted the following amounts as “Employee business expenses” which were incurred by petitioner as president of the IUE and which were disallowed by respondent in the deficiency notice: Date paid Description Amount 9/29/64.Petitioner’s contribution to his campaign fund. 1 $680.10 9/30/64.Petitioner Margaret Carey’s contribution to petitioner’s campaign fund- 1700.00 1/28/65.Petitioner’s personal assumption and payment of accrued hut unpaid 14,108.19 campaign fund expenses. 1965...Petitioner’s payment of interest on $14,108.19 loan used to repay unpaid 2 296.84 campaign expenses. 1965...Petitioner’s payment of legal fee in defending action brought by Paul 260.00 Jennings. 1965.Petitioner’s payment of accounting fee for election expense audit. 25.03 Total__..... 16,070.22 We are again confronted — this time in the context of campaign expenditures made in the course of an unsuccessful attempt by petitioner to be reelected president of an international labor union — with the extent of the allowable deductions under sections 162 and 212.2 In essence, the determination of this issue rests upon the extent to which our recent decision in David J. Primuth, 54 T.C. 374 (1970), or that of the Supreme Court in McDonald v. Commissioner, 323 U.S. 57 (1944), is applicable. In McDonald, the Supreme Court held that the expenditures made by a State court judge, who had been given an interim appointment, in seeking election for a full term were not deductible under the predecessor of section 162 (sec. 23(a)(1), I.R.C. 19393) on the ground that they were not incurred in the business of judging but “in trying to be a judge.”-See 323 U.S. at 60. In reaching this decision, however, the Court strongly indicated its deep concern for the powerful considerations of public policy involved in allowing a deduction for expenses incurred in running for public office. Moreover, the Court emphasized the history of “dis-allowance of campaign expenses as consistently reflected by legislative history, court decision, Treasury practice and Treasury regulations.” See 323 U.S. at 62.4 As a consequence, and in light of the additional fact that the actual majority in McDonald was obtained by a simple concurrence in result by Mr. Justice Rutledge, it is questionable whether the legal theory espoused in the opinion of the Court has as wide an application as respondent would have us believe. Indeed, the Court itself indicated that the broad brush stroke of its opinion might be more apparent than real, -when it stated that it would leave to this Court the “detailed analysis of the special circumstances of various ‘businesses’ and expenses incident to their ‘carrying on’ ” and the consequent determination of the “allowed or disallowed deductions.” See 323 U.S. at 65. It seems to us that the Court clearly left room for different results in different factual situations. Compare Caruso v. United States, 236 F. Supp. 88 (D.N.J. 1964). It was in the spirit of this qualification to the thrust of McDonald that our decision in Primuth was rendered. In that case, we allowed the deduction, under section 162, of employment agency fees paid by the taxpayer in the course of obtaining a new position of a type similar to the one he occupied. In so doing, we emphasized that such an expense “must be deemed ordinary and necessary from every realistic point of view in today’s marketplace” and that “the business expenses which an employee can incur in his own business are rare indeed.” See 54 T.C. at 379. Moreover, we noted that the expenditures involved were in an area in which respondent’s rulings had constructed cloudy distinctions. See 54 T.C. at 380 and concurring opinions at 383 and 384. The critical question is whether, in light of the foregoing, the campaign expenditures herein are more analogous to the expenses in McDonald or to the expenses in Primuih. Unlike employment agency fees, we do not think that common understanding in the ordinary affairs of life would consider that campaign expenditures should be encompassed as “ordinary and necessary expenses * * * in carrying on any trade or business” (sec. 162) within the “usual, ordinary and everyday meaning of the term.” See Old Colony R. Co. v. Commissioner, 284 U.S. 552, 561 (1932). Under these circumstances, even taking into account whatever flexibility McDonald may allow by charging us with “detailed analysis” of various situations (see p. 480 supra), we think that the frame of reference herein is so closely analogous that the thrust of McDonald is highly persuasive in favor of the conclusion that petitioner’s expenditures fall within McDonald and should therefore not be deductible. We are not impressed with petitioners’ argument that the absence herein of the public policy considerations which underlay McDonald should be determinative. Aside from the fact that we would be inclined to apply McDonald without regard to those considerations, we think that a comparable public policy element is involved in this case. The impact of labor unions in our modern industrial society is obvious. Deep legislative concern over the internal operations of labor unions, especially union elections, is evidenced by the Labor-Management Reporting and Disclosure Act of 1959, 73 Stat. 519, 29 U.S.C. sec. 401 et seq. (hereinafter the Labor-Management Act of 1959). That Act enacted into law provisions covering some 35 subjects in the areas of public disclosure of union internal and financial affairs, falsification and destruction of union records; financial transactions, holdings, and expenditures by union officials and employees; involvement in union activities of persons with criminal records; standards for the establishment of union trusteeships and public disclosure and court proceedings in connection therewith; and union elections. Eleven of these provisions deal directly with union elections (73 Stat. 519, 533-534, 29 U.S.C. secs. 481-483) in the following manner: (23) Requires election of constitutional officers and members of executive boards of international unions at least every 5 years by secret ballot or by delegates elected by secret ballot; (24) Requires election of constitutional officers and members of executive boards of local unions at least every 3 years by secret ballot ; (28)Protects freedom of opportunity to nominate candidates in union elections ; (26) 'Protects members’ right to vote in union elections without being- subject to improper interference or reprisals; (27) Insures that every candidate for union office shall be afforded the opportunity to distribute at his own expense literature in support of his candidacy to all the members of the union; (28) Requires that all candidates shall have the opportunity to have observers present at the balloting- and at the counting of the ballots in a union (‘lection; (29) Prohibits use of union funds to promote individual candidacy in union elections; (30) Procedures whereby a union officer guilty of serious misconduct in office may be removed by a secret ballot vote after court proceedings if the union’s constitution does not provide adequate machinery for such removal; (31) Provides for investigations by the Secretary of members’ complaints of improper procedures in union elections and court actions by the Secretary to set aside improperly conducted elections; (32) Empowers Federal courts to direct new elections to be conducted under supervision of the Secretary where it finds union election was improperly conducted ; (33) Preserves members’ rights to enforce union’s constitution under State laws with respect to trusteeships and safeguarding fair procedures before an election. [S. Rept. No. 187, to accompany S. 1555, S6th Cong., 1st Sess. (1959), 2 U.S. Cong. & Adm. News 2320 (1960).] The House report states that labor unions are “a balancing force in our free economy.” H. Kept. No. 741, to accompany ILK. 8342, 86th Cong., 1st Sess. (1959) [2 U.S. Cong. & Adm. News 2476 (I960)]. It further states that the 1959 legislation was needed because: The relationship of the leaders of such unions to their members has in some instances become impersonal and autocratic. In some eases men who have acquired positions of power and responsibility within unions have abused their power and forsaken their responsibilities to the membership and to the public. The power and control of the affairs of a trade union by leaders who abuse their power and forsake their responsibilities inevitably leads to the elimination of efficient, honest and democratic practices within such union, and often results in irresponsible actions which are detrimental to the public interest. [Emphsis added. 2 U.S. Cong. & Adm. News at 2428.] And, as regards union elections, the report states: The Government which gives unions this [bargaining] power has an obligation to insure that the officials who wield it are responsive to the desires of the men and women whom they represent. One of the best assurances which can be given is a legal guaranty of free and periodic elections. The responsiveness of union officers to the will of the members depends upon the frequency of elections, and an honest count of the ballots. Guaranties of fairness will preserve the confidence of the •public and the members in the integrity of union elections. [Emphasis addod. 2 U.S. Cong. & Adm. News at 24-38.) The Senate report reflects similar sentiments: The internal problems currently facing our labor unions are bound up with a substantial public interest. Under the National Labor Relations Act and the Railway Labor Act, a labor organization has vast responsibility for economic welfare of the individual members whom it represents. Union members have a vital interest, therefore, in the policies and conduct of union affairs. To the extent that union procedures are democratic they permit the individual to share in the formulation of union policy. This is not to say that in order to have democratically responsive unions, it is necessary to have each union member make decisions on detail as in a New England town meeting. What is required is the opportunity to influence policy and leadership by free and periodic elections. [Emphasis added. S. Rept. No. 187, to accompany S. 1555, 86th Cong., 1st Sess. (1059), 2 U.S. Cong. & Adm. News at 2323.) Obviously, a labor union office is not literally a public office. Nevertheless, against the background outlined above, we believe that the presidency of a large international labor union is akin to a public office so that the considerations emphasized in McDonald and its progeny, while not determinative, may properly be taken into account herein.5 We are satisfied that those considerations — reflecting as they do the view that the election process is a sensitive element in the fabric of our democratic way of life — constitute a national policy which falls within the narrow delineation of the standard of nondeductibility set forth in Commissioner v. Tellier, 383 U.S. 687 (1966). We 'hold that the campaign expenditures of petitioner are not deductible under section 162. Moreover, since the same policy considerations are involved, and more particularly since section 212 merely enlarges the categories of incomes with reference to which expenses are deductible and not the range of allowable types of deductible expenses, those expenditures are not deductible under that section. McDonald v. Commissioner, 323 U.S. at 62-63. If a deduction is to be sanctioned, wo think that the course of history and the paramount importance of the proper functioning of the election process, insofar as it involves not only public offices but offices of labor unions encompassed by the Labor-Management Act of 1959, demands that Congress should unequivocally so provide. Cf. Mays v. Bowers, 201 F. 2d 401, 403 (C.A. 4, 1953). See also fn. 4 supra. Wo have no need at this point to address ourselves to the question of how far such public policy considerations should extend to other types of elections. We note, however, that a deduction has been allowed, at least within the context of section 212, for expenses incurred by individuals in connection with general corporate proxy solicitation expenses. See Graham v. Commissioner, 326 F. 2d 878 (C.A. 4, 1964) ; Surasky v. United States, 325 F. 2d 191 (C.A. 5,1963); Rev. Rul. 236, 1964-2 C.B. 64. We also note that congressional regulation of such solicitation does not seem to have extended as far as has congressional regulation of union elections. Compare 29 U.S.C. sec. 481(g) with Stock Exchange Regulation, Hearings before House Committee on Interstate and Foreign Commerce on H.R. 7852 and H.R. 8720, 73d Cong., 2d Sess., p. 141 (1934), and SEC Enforcement Problems, Hearings before a subcommittee of Senate Committee on Banking and Currency, 85th Cong., 1st Sess., p. 115 (1957). Cf. 15 U.S.C. sec. 791(e) and rule U-65 issued thereunder. Under the circumstances of this case, there also is no need to delve into the question whether there should be a distinction between an “in” candidate and an “out” candidate and the elements of advantage that such a distinction would confer on an incumbent. Similarly, since the point was not argued by either party, we do not consider whether the fact that a fixed term of office was involved might convert an expenditure such as is involved herein, if it were otherwise deductible, into an amortizable capital item in the case of a successful candidacy or an abandonment loss in the case of an unsuccessful candidacy. Cf. Maness v. United States, supra; Mays v. Bowers, supra. Petitioner, however, is entitled to deduct the costs incurred in defending the action brought by Jennings. Petitioner was not joined as a defendant simply because he was Jennings’ opponent in the election. It was his position as the incumbent president of the IUE and Jennings’ allegation that petitioner, in performing his duties as an officer, was not abiding by the IUE’s constitution that was the basis of the legal action.6 As such, the expenses were incurred because of an alleged illegal quality attributed to acts which were being performed by petitioner in the business of being the IUE president. It is well established that such expenses constitute ordinary and necessary business expenses deductible under section 162. Commissioner v. Tellier, supra; United States v. Gilmore, 372 U.S. 39 (1963); Peoples-Pittsburgh Trust Co.., 21 B.T.A. 588 (1930); affd. 60 F. 2d 187 (C.A. 3,1932). Reviewed by the Court. Decision will be entered under Bule 50. Ratjm, J., did not participate in the consideration or disposition of this case.   The' expenditures which were disallowed in the deficiency notice are detailed at p. 470 injra. Since petitioners have conceded that amounts paid in 1904 cannot be deducted in 1005 and respondent has conceded the deductibility of certain interest payments, we address ourselves only to the remaining expenditures.    Petitioners concede that these amounts aro not proper deductions in the year 1965 only because they were in fact paid in 1964 and petitioners used the cash receipts and disbursements method of accounting for tlie year in question.    Respondent concedes that, regardless of the outcome of the instant case, this amount is deductible un dor oc. 163, I.R.C. 1954.    All references, unless otherwise specified, are to the Internal Revenue Code of 1954, as amended. SEC. 162. TRADE OR BUSINESS EXPENSES. (a) In GENERAD. — There shall he allowed as a deduelion all the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business * * '-1-SEC. 212. EXPENSES EOR PRODUCTION Ob' INCOME. In the case of an individual, there shall be allowed as a deduction all the ordinary and necessary expenses paid or incurred during the taxable year— (1) for {lie production or collection of income ;    The decision m McDonald- was based on the provisions of the Internal Revenue Code of 1939. However, insofar as this case is concerned, the 1939 Code provisions are identical to provisions of the Internal Revenue Code of 1934. Compare sec. 23(a)(1) and sec. 23(a)(2), I.R.C. 1939, with sec. 162(a) and sec. 212(1), I.R.C. 1954.    Since McDonald, the deductibility of campaign expenditures has been uniformly denied. Maness v. United States, 367 F. 2d 357 (C.A. 5, 1906) ; Shoyer v. United States, 290 F. 2d 817 (C.A. 3, 1961) ; Mays v. Bowers, 201 F. 2d 401 (C.A. 4, 1953). See also Long v. Commissioner, 277 F. 2d 239 (C.A. 8, 1960) ; Davenport v. Campbell, 239 F. Supp. 568 (N.D. Tex. 1964) ; William H. Maness, 54 T.C. 1602 (1970) ; Ronald W. Sholund, 50 T.C. 503 (1968). Compare Vernon v. Commissioner, 286 F. 2d 173 (C.A. 9, 1961), affirming per curiam a Memorandum Opinion of this Court; Robert Edward Kleinschmidt, 12 T.C. 921 (1949). Similarly, Congress has continued to evidence a national policy of denying tax benefits to expenditures made in connection with political campaigns, including unsuccessful efforts in recent years, too numerous to detail, to obtain the enactment of legislation permitting the limited deduction of contributions to political parties. See secs. 271 and 276. See also 4A Mertens, Law of Federal Income Taxation (Riordan rev.) secs. 25.38 and 25.135.    We are not suggesting that such a point of view should lie adopted in respect of every union office. In Ernest H. Yernon, T.C. Memo. 1959-189, affirmed per curiam 28B F. 2d 173 (C.A. 9, 1961), we indicated that the office of business representative of a local union did not constitute a public office.    The IUE constitution entrusts supervisión of elections to five trustees. (Art. XXII, sees. G-L.) The trustees are charged with sole custody of ballots (sec. G), tabulating the vote (sec. H), making an initial determination of the legality of ballots received (sec. J), and reporting the results of the election to the secretary-treasurer of the IDE (sec. I). If the legality of any ballots is contested, a final determination is made by the IDE Executive Board (sec. J). But see 73 Stat. 539, 534, 29 U.S.C. sec. 482. Although it is not altogether clear, it appears that Jennings’ complaint, in part, was concerned with petitioner’s role as chairman of the IDE Executive Board and his influence on its rulings on contested ballots.